


EXHIBIT 10.50


THE WASHINGTON TRUST COMPANY


ANNUAL PERFORMANCE PLAN




The Annual Performance Plan has been established to achieve the objectives of
the Bank while rewarding employees commensurate with individual performance and
their combined contribution to the success of the Bank.
It is expected that the program will:
1.
Effectively motivate employees to contribute to corporate profitability.

2.
Attract and retain a highly qualified workforce.



Eligibility
Participants of the Plan are full-time, part-time, and peak-time employees.
Summer and temporary employees are excluded from participation.
New employees hired prior to October 1 will participate in the Plan immediately
upon the date of hire. No one will be allowed to enter the Plan for the current
plan year after October 1.
Employees who participate in the other major incentive plans of the Bank,
including but not limited to, the Retail Banking Incentive Plan, Outside
Mortgage Originator Commission Program, Mortgage Lending Support Staff Bonus
Plan, Merchant Sales Commission Program, Washington Trust Investors Incentive,
Weston Financial Group Staff Bonus Plan, and Weston Financial Group Management
Incentive Plan are excluded from the Plan.


Target Incentive Payments
Each participant will have a target incentive payment which is based upon a
percentage of regular earnings for the year. Target incentive levels are set
based upon position.
The target incentive will be modified based upon actual corporate and individual
performance using the following weightings:
Title/
Position
Corporate
Performance
Individual
Performance
CEO/COO
70%
30%
Vice Chairman, Senior EVP, EVPs and SVPs
60%
40%
Director/Assistant Director of Internal Audit
0%
100%
All Other Employees
50%
50%



The allocation to corporate performance may be reduced for any employee deemed
to be a ‘loan originator’ under Regulation Z in order to comply with the limit
on profit-based compensation for these individuals.
Corporate Performance Component
Corporate performance will be assessed based on three financial measures - Net
Income, Earnings Per Share (EPS), and Return On Equity (ROE). Each financial
measure will receive equal weighting of one-third of the Corporate Performance
Component.
Performance targets for each measure will be set in advance of each plan year by
management and approved by the Compensation and Human Resources Committee of the
Board of Directors. The actual payout for each of the financial measures will be
measured separately and determined based on actual performance as follows:






--------------------------------------------------------------------------------




Performance
Against Plan
Payout as a
Percent of Target
< 80%
0%
80.0% to 82.4%
50.0%
82.5% to 87.4%
62.5%
87.5% to 92.4%
75.0%
92.5% to 97.4%
87.5%
97.5% to 102.4%
100.0%
102.5% to 107.4%
112.5%
107.5% to 112.4%
125.0%
112.5% to 117.4%
137.5%
117.5% +
150%



The Compensation and Human Resources Committee will have the flexibility to
change this leverage table prospectively at the beginning of each year as
necessary to ensure appropriate awards are made, as well as to adjust the
weightings annually to best reflect the needs of the Corporation.
Any payouts made to an executive officer under the Corporate Performance
Component of this Plan are intended to be Performance-Based Awards granted under
Section 12 of the Washington Trust Bancorp, Inc. 2013 Stock Option and Incentive
Plan and are subject to the requirements of said Section 12. Accordingly,
notwithstanding anything to the contrary herein, while the Compensation and
Human Resources Committee retains the discretion to reduce the size of the
payouts to an executive officer, it does not have the discretion to increase the
size of payouts to any executive office under the Corporate Performance
Component of this Plan.
Individual Performance Component
In order for payments under the Individual Performance Component to be made, the
weighted average of the financial metrics must be at least 80%. Once that
threshold level is achieved, actual payments will be based on the manager’s
assessment of employee performance.
Individual performance will be determined based on job performance and
achievement of personal objectives. Each year, managers will set performance
expectations and objectives for each participant. At the end of the year, the
manager will assess individual performance with consideration to both normal job
duties as well as achievement of specific goals.
The manager will recommend a payment level of 0% to 150%, subject to the review
of the appropriate senior manager, Human Resources, Executive Management
(defined as the CEO and/or the COO) and/or Compensation and Human Resources
Committee. The decision of these parties will be considered final. Any amounts
not paid to a participant as a result of that participant not fully meeting
individual goals or performance expectations may be reallocated to any employee
who demonstrated extraordinary performance, at the recommendation of the
appropriate senior manager, Human Resources, and Executive Management.


Administrative Details
▪
The Board of Directors has delegated responsibility to the Compensation and
Human Resources Committee for (a) establishing the annual terms of the Plan
including target payout levels and the relationship of target payout levels to
target profitability measures; and (b) authorizing payments, including the
individual awards made to Executive Officers and senior management, and the
aggregate awards made to all other employees.



▪
The Compensation and Human Resources Committee shall rely on the independent
directors of the Board to assess the performance of the CEO and COO, and will
consider this assessment in determining compensation for the CEO and COO. The
CEO and COO will present an assessment of the performance of other Executive
Officers and senior managers, and the Committee will consider this assessment in
determining compensation





--------------------------------------------------------------------------------




for these employees. The Committee has delegated responsibility for determining
performance for all other employees to the CEO, COO and appropriate members of
management.


▪
Performance results will be based on GAAP earnings (excluding one-time
acquisition-related expenses, if applicable) consistent with publicly released
results. If the Corporation is required to prepare an accounting restatement due
to the material noncompliance with any financial reporting requirement under
Federal securities laws, all Named Executive Officers will be required to
reimburse the Corporation for any plan payment that would not have been earned
based on restated financial results.



▪
Incentive compensation will be paid as soon as practical after final results can
be quantified. Participants must be active employees or retirees of The
Washington Trust Company on December 31st of the Plan year in order to qualify
for payment. Participants who terminate employment with the Bank (for reasons
other than retirement) prior to December 31st of the Plan year will not be
eligible to receive any payment from the Plan. Employees who retire from
eligible status will be eligible for a pro-rated payment payable after final
results can be quantified. All post-employment payments are at the discretion of
Executive Management.



▪
Plan earnings are based upon 26 biweekly pay periods. In the event that there
are 27 biweekly pay periods during a calendar year, only the last 26 biweekly
pay periods will be considered.



▪
This is not a tax qualified plan, which means that all payments are subject to
ordinary taxation. Individuals who are eligible to participate in The Washington
Trust Company Nonqualified Deferred Compensation Plan may defer any or all of
their Annual Performance Plan payment into that plan.



▪
An individual is expected to fully meet all major job requirements in order to
qualify for incentive compensation. Once the incentive award (if any) has been
determined, the actual award to be paid may be modified at the recommendation of
the senior manager, Human Resources, and Executive Management to reflect
individual performance. The decision of these individuals will be considered
final.



▪
An individual is expected to be forthright and honest with regard to all items
submitted in calculating incentive payments. Any intent to deceive or defraud
can result in disciplinary action up to and including termination.



▪
Eligibility to participate in this program does not confer any right on the
participant to continue in the employ of the Bank or limit, in any way, the
right of the Bank to terminate at will.



▪
A violation of Bank policy can result in loss of incentive compensation for both
the employee and his/her manager, as well as loss of employment.



▪
Regardless of the actual award levels determined by the plan parameters,
Executive Management and the Compensation and Human Resources Committee reserve
the right to modify any award.



▪
The Compensation and Human Resources Committee and the Board of Directors
reserve the right to suspend, modify or terminate the plan at any time.





